       Case 2:16-cr-00110-TLN Document 183 Filed 09/18/20 Page 1 of 1


1
2
3
4
5
                               IN THE UNITED STATES DISTRICT COURT
6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7
      UNITED STATES OF AMERICA,                  )      Case №: 2:16-cr-00110-TLN
8                                                )
                      Plaintiff,                 )                    ORDER
9                                                )               APPOINTING COUNSEL
              vs.                                )
10                                               )
      JORGE BERNAL FARIAS,                       )
11                                               )
                      Defendant.                 )
12                                               )
13           The above named Defendant has, under oath, sworn or affirmed as to his financial
14
     inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
15
     obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.
16
     Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
17
18   § 3006A,

19           IT IS HEREBY ORDERED that Olaf William Hedberg be appointed to represent the

20   above defendant in this case effective nunc pro tunc to September 16, 2020, substituting the
21
     Federal Defenders Office appointed per G.O. 595. This appointment shall remain in effect until
22
     further order of this court.
23
24   DATED: September 18, 2020
25                                                             Troy L. Nunley
                                                               United States District Judge
26
27
28

                                                     -1-
